DETAILED ACTION
In Reply filed on 10/20/2021, Claims 1-20 are pending. Claims 11-14 are withdrawn based on restriction requirement. Claims 1-10 and 15-20 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claims 1-10 and 15-20, drawn to a method.
Group II, claims 11-13, drawn to a support.
Group III, claim 14, drawn to a manufacturing system.
Applicant’s election of Group I in the reply filed on 10/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020 and 04/28/2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the vertical line" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 7, 15, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further 
Claims 3 and 15 recite the limitation “support sustains said part of the ophthalmic lens”. The limitation fails to further limit the subject matter of the claim upon which it depends on. The independent Claim 1 recites “the support bears the part of the ophthalmic lens” which is interpreted in the same manner as the limitation in Claims 3 and 15. 
Claims 7 and 18 recite the limitation “support upholds said part of the ophthalmic lens”. The limitation fails to further limit the subject matter of the claim upon which it depends on. The independent Claim 1 recites “the support bears the part of the ophthalmic lens” which is interpreted in the same manner as the limitation in Claims 7 and 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, and 15-18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by WO2015/092017 A1 (“Biskop et al” hereinafter Biskop).
Regarding Claim 1, Biskop teaches a method for manufacturing an ophthalmic lens using an additive manufacturing technology (page 1, lines 24-25 and page 3, lines 11-14, second print material is a lens), said ophthalmic lens having at least one useful optical surface (Figure 1c, second printing material 22) and a peripheral region (Figure 1c, first printing material 21) surrounding at least in part said useful optical surface (Figure 1c), the method comprising the steps of: 
- providing a support (Figure 1c, substrate 2), 
- manufacturing a part of the ophthalmic lens comprising a portion of said peripheral region (Figure 1a-1c), and being in contact with the support by said portion of the peripheral region so that the support bears the part of the ophthalmic lens being manufactured while said useful optical surface is free from any contact with the support (Figure 1a-1c, second print material 22 does not have direct contact with the substrate 2). 
Regarding Claim 2, Biskop teaches the method according to claim 1, wherein said support has a shape complementary to the portion of the peripheral region of the ophthalmic lens (Figure 1c, the shape of first printing material 21 match shape of the substrate 2).  
Regarding Claim 3, Biskop teaches the method according to claim 1, wherein said support sustains said part of the ophthalmic lens (Figure 1a-1c, page 5, lines 11-17)).  

    PNG
    media_image1.png
    395
    514
    media_image1.png
    Greyscale
Regarding Claim 4, Biskop teaches the method according to claim 3, wherein said part of the ophthalmic lens lies on a bearing surface of said support (Figure 1a-1c), the vertical line going through the center of gravity of said part of the ophthalmic lens intersecting said bearing surface of the support (see attached Figure 1c below).  
Regarding Claim 5, Biskop teaches the method according to claim 3, wherein the geometry or the orientation of the support is arranged before the step of manufacturing the ophthalmic lens (page 5, lines 11-17, first printing material is deposited onto the substrate implies the substrate is arranged before the step of manufacturing the ophthalmic lens).  
Regarding Claim 6, Biskop teaches the method according to claim 3, wherein the orientation of the support is continuously varied during the step of manufacturing the ophthalmic lens (page 7, lines 5-9, substrate is rotatable and is rotated during the printing process).  
Regarding Claim 7, Biskop teaches the method according to claim 1, wherein said support upholds said part of the ophthalmic lens (Figure 1a-1c, page 5, lines 11-17).  

    PNG
    media_image2.png
    475
    526
    media_image2.png
    Greyscale
Regarding Claim 9, Biskop teaches the method according to claim 1, wherein the ophthalmic lens directly obtained from the manufacturing comprises two opposite faces and an edge extending between the two faces, the peripheral region comprising a portion of at least one of the two faces (See attached Figure 1c below).  
Regarding Claim 10, Biskop teaches the method according to claim 1, wherein the ophthalmic lens is configured to be mounted in a rim of a frame, said rim having an inner face, wherein the ophthalmic lens directly obtained from the manufacturing comprises two opposite faces and an edge extending between the two faces (see attached Figure 1c above), said edge substantially matching the inner face of the rim (it is implies that the lens is capable of being mounted into a frame since the product has the same structure).
Regarding Claim 15, Biskop teaches the method according to claim 2, wherein said support sustains said part of the ophthalmic lens (Figure 1a-1c, page 5, lines 11-17). 
Regarding Claim 16, Biskop teaches the method according to claim 4, wherein the geometry or the orientation of the support is arranged before the step of manufacturing the ophthalmic lens (page 5, lines 11-17, first printing material is deposited onto the substrate implies the substrate is arranged before the step of manufacturing the ophthalmic lens). 
Regarding Claim 17, Biskop teaches the method according to claim 4, wherein the orientation of the support is continuously varied during the step of manufacturing the ophthalmic lens (page 7, lines 5-9, substrate is rotatable and is rotated during the printing process). 
Regarding Claim 18, Biskop teaches the method according to claim 2, wherein said support upholds said part of the ophthalmic lens (Figure 1a-1c, page 5, lines 11-17).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/092017 A1 (“Biskop et al” hereinafter Biskop) as applied to claim 1above, and further in view of EP3,218,166 A1 (“Ambler et al” hereinafter Ambler).
Regarding Claim 8, Biskop teaches the method according to claim 1. Biskop fails to teach the ophthalmic lens further comprises a discontinuous linking portion between said part of the ophthalmic lens and said support.  
However, Ambler teaches the ophthalmic lens further comprises a discontinuous linking portion between said part of the ophthalmic lens and said support ([0063], lens substrate may be held or supported by one or more point supports).  
Biskop and Ambler are considered to be analogous to the claimed invention because they are in the same field of producing lenses using additive manufacturing techniques. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the linkage between lens and support by Biskop by the discontinuous linking between lens and support by Ambler because the result of the substitution would have been predictable and lead to the same results. See MPEP 2143. Simple substitution of one known element for another to obtain predictable result. 
Regarding Claim 19, Biskop teaches the method according to claim 2. Biskop fails to teach the ophthalmic lens further comprises a discontinuous linking portion between said part of the ophthalmic lens and said support.  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the linkage between lens and support by Biskop by the discontinuous linking between lens and support by Ambler for the same reason set forward in Claim 8.
Regarding Claim 20, Biskop teaches the method according to claim 3, Biskop fails to teach the ophthalmic lens further comprises a discontinuous linking portion between said part of the ophthalmic lens and said support.
However, Ambler teaches the ophthalmic lens further comprises a discontinuous linking portion between said part of the ophthalmic lens and said support ([0063], lens substrate may be held or supported by one or more point supports).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the linkage between lens and support by Biskop by the discontinuous linking between lens and support by Ambler for the same reason set forward in Claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY). YE
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744